FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOAQUIN SOTELO-ESPINOZA,                         No. 14-71229

               Petitioner,                       Agency No. A092-729-546

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Joaquin Sotelo-Espinoza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision determining that Sotelo-Espinoza had

abandoned his application for cancellation of removal for failure to comply with


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the fingerprinting deadline, and declining to grant a continuance to allow him to

submit his fingerprints. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion for a continuance. See Cui v.

Mukasey, 538 F.3d 1289, 1290 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in declining to grant Sotelo-Espinoza

a further continuance to allow him to submit his fingerprints for biometric analysis,

where the IJ informed Sotelo-Espinoza orally of the deadline for being

fingerprinted and of the consequences of failure to meet the deadline, but Sotelo-

Espinoza failed to comply or present good cause for his failure to comply. See 8

C.F.R. § 1003.47(c) (“Failure to file necessary documentation and comply with the

requirements to provide biometrics . . . within the time allowed by the immigration

judge’s order, constitutes abandonment of the application and the immigration

judge may enter an appropriate order dismissing the application unless the

applicant demonstrates that such failure was the result of good cause.”); cf. Cui,
538 F.3d at 1293-95 (requiring a continuance where the alien had no notice of the

requirement).

      In light of this disposition, we do not reach Sotelo-Espinoza’s remaining

contentions.

      PETITION FOR REVIEW DENIED.


                                          2                                    14-71229